DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 09/06/2022 is acknowledged.
The Restriction Requirement is made Final.
Claims 1-9 are currently pending.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.

Claims 1-6 have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tumor tissue" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim as the claim is dependent upon claim 1 and there is no prior  recitation of a tumor tissue in claim 1 and thus the emetes and bounds of the claim are unclear and the claim is indefinite.
For examination purposes claim 4 will be examined as if it were dependent upon claim 2 which does recite a tumor tissue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Devin Michael Neal (Thesis Ph.D. Massachusetts Institute of Technology, Department of Mechanical Engineering, 2014).
Regarding claims 1-2 and 6,  Neal teaches a method of manufacturing a 2D mimetic tissue structure comprising preparing an organoid (artificial organ or tissue-like structure), culturing the organoid in a culture medium with cell types that include stem cells, cancer cells (tumor cells), fibroblast, endothelial and muscle cells (page 112 para 4 to page 113 para 6, page 122 para 45-46, page 128 para 60, page 130 para 63, page 131 para 67-page 132 para 71, page 134 para 74-75) including human cells (page 131 para 68) and smooth muscle cells (page 132 para 71).
The specific combination of features claimed is disclosed within the broad genera of cell types, culturing steps and order of thereof as taught by Devin Michael Neal, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, culturing steps and order of thereof from within the disclosure of Devin Michael Neal to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Devin Michael Neal renders obvious Applicant’s invention as claimed.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Devin Michael Neal (Thesis Ph.D. Massachusetts Institute of Technology, Department of Mechanical Engineering, 2014) as applied to claims 1, 2 and 6 above, and further in view of Santos et al (bioRxiv, 2018).
Regarding claim 3, the teaching of Neal renders obvious the claimed invention as described above, and includes stem cells as cell types in their organ tissue culture method, but does not specifically mention including urothelial stem cells.
Santos teach methods for making and using urothelial organoids (page 2 summary). Urothelial stem cells are used in organ tissue culture to identify critical pathways involved within urothelial organoids (page 3 last paragraph) and are the key to an improved understanding of homeostasis and dysregulation in disease (page 7 Discussion first paragraph) and are able to form organoids for the study of bladder cancer (page 8 last paragraph).
One of ordinary skill in the art would have been motivated to include urothelial stem cells in the organ tissue culture method of Neal because Santos suggest that these cell types are beneficial for inclusion in culture with organoids and provide valuable information in the study of bladder tissue and bladder cancer. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Neal indicate that suitable cell types for their method include stem cells and cancer cells.
Therefore the combined teachings of Devin Michael Neal and Santos et al render obvious Applicant’s invention as claimed.


Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Devin Michael Neal (Thesis Ph.D. Massachusetts Institute of Technology, Department of Mechanical Engineering, 2014) as applied to claims 1, 2 and 6 above, and further in view of Lee et al (Cell published April 2018).
Regarding claims 2 and 4, the teaching of Neal renders obvious the claimed invention as described above, and includes cancer cells as cell types in their organ tissue culture method, but does not specifically mention including bladder tumor cells.
Lee teach methods of for making and using bladder tumor cells and tissue organoids for the study of tumor evolution and drug response in patient derived organoid models of bladder cancer (Title, page 515, summary). Lee suggest that organoids that model the bladder are of value in the study of various aspects of cancer biology (page 516, column 1). The bladder tumor tissue is obtained by TURBT (page e4, Human specimens).
One of ordinary skill in the art would have been motivated to include bladder tumor tissue cells obtained by TURBT in the organ tissue culture method of Neal because Lee suggest that these cell types are beneficial for inclusion in culture with organoids and provide valuable information in the study of bladder tissue and bladder cancer. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Neal indicate that suitable cell types for their method include cancer cells.
Therefore the combined teachings of Devin Michael Neal and Lee et al render obvious Applicant’s invention as claimed.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Devin Michael Neal (Thesis Ph.D. Massachusetts Institute of Technology, Department of Mechanical Engineering, 2014) as applied to claims 1, 2 and 6 above, and further in view of Kristi Baker (Cancers , published May 2018-from IDS filed 08/28/2020).
Regarding claim 5, the teaching of Neal renders obvious the claimed invention as described above, and includes cancer cells and fibroblasts as cell types in their organ tissue culture method, but does not specifically mention including cancer-associated fibroblasts (CAFs).
Baker teach that organoid cell cultures provide an important window on inflammation in cancer (Title, Introduction page 1). Baker suggest that cancer-associated fibroblasts (CAFs) play a role in inflammation in the body with regard to cancerous tumors (page 1 Introduction, page 3 section 3.1). Baker suggest that CAFs are beneficial cells for inclusion in an organoid for the study of cancerous tumors (page 5, bottom of first paragraph, page 7 last paragraph, page 10 section 4.2).
One of ordinary skill in the art would have been motivated to include cancer-associated fibroblasts in the organ tissue culture method of Neal because Baker suggest that these cell types are beneficial for inclusion in culture with organoids and provide valuable information in the study of cancerous tumors. One of ordinary skill in the art would have had additional motivation and a reasonable expectation of success because Neal indicate that suitable cell types for their method include cancer cells and fibroblasts.
Therefore the combined teachings of Devin Michael Neal and Kristi Baker render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632